DETAILED ACTION
This office action is responsive to application 16/753,242 filed on April 2, 2020.  Claims 1-6 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on April 2, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the closest prior art, Bu et al. (CN102938409) teaches (portions cited herein refer to the English translation provided by the Examiner):
	a dielectric gate photosensitive detector (figures 1-4, see Summary of the invention) comprising one light-sensing transistor and one reading transistor (“the two transistors are used to realize the light-sensing and reading functions”), both the light sensing transistor and the reading transistor are formed above a same P-type 
	the composite dielectric gate (see figure 1) has a bottom insulating dielectric layer (bottom insulating medium, 5), a charge coupled layer (optoelectronic storage layer, 4), a top insulating dielectric layer (top insulation medium, 3) and a control gate (control gate, 2) stacked successively from the bottom up (see figure 1).
	Hibbeler et al. (US 2011/0025892) teaches a 2x2 array arrangement (see figures 1-3) comprising an array of four pixels (see figures 1-3 and 5, Abstract).
	However, the prior art of record does not teach nor reasonably suggest that the substrates of the four reading transistors are connected to form a regular octagonal ring structure and located in the center of the 2x2 array; on four sides of the regular octagonal ring structure, four heavily-doped N+ regions are formed on the substrates not covered with the composite dielectric gate by N+ ion implantation, of which every two regions are opposite to each other and form right angles, wherein two opposite heavily-doped N+ regions are connected to form a shared N+ source, and the other two are connected to form a shared N+ drain; and the four light-sensing transistors are located on outer sides of the regular octagonal ring structure and on sides of four regions that are not heavily doped with N+, in combination with the other elements recited in claim 1.

	Claims 2-6 are allowed as depending from or otherwise requiring all of the limitations of an allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yan et al. (US 8,604,409) teaches a photosensitive detector with composite dielectric gate MOSFET structure and its signal readout method (see Abstract, figures 3, 7 and 8).
Rhodes (US 2005/0087780) teaches an imager (figure 14) including two dielectric layers (210, 214), a sensing node (125) and a control gate (220).
Kato et al. (US 2016/0372504) teaches a 4-pixel structure (see figures 4-8).
Kim (US 2018/0114806) teaches an imager (figure 4) comprising a photosensitive device (PD1) between two dielectric layers (11, 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696